Title: March 1790
From: Washington, George
To: 




Monday the First. Exercised on horseback this forenoon, attended by Mr. John Trumbull who wanted to see me Mounted.
Informed the House of Representatives (where the Bill originated) that I had given my assent to the Act for taking a Census of the People.
Also communicated to both Houses the application from the field Officers of Harrison County (made through the County Lieutenant Colo. Duval) for Assistance as they apprehend the season was near at hand when Indian depredations would be commenced. With these, some other Papers respecting the western Frontiers were sent.

	
   
   census: See entry for 25 Feb. 1790. John P. Duvall (Duval) was county lieutenant of Harrison County, Va. Henry Knox sent the application, together with other papers, to Congress (Knox to Congress, 2 Mar. 1790, and Knox to GW, 2 Mar. 1790, DLC:GW). Although Knox’s letter to Congress is dated 2 Mar. in GW’s letterbooks, the papers were apparently received in the House of Representatives by 1 Mar. (see DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:310).



 


Tuesday 2d. Much, and respectable company was at the Levy to day.
Caused a letter to be written to the Govr. of St. Jago respecting the Imprisonment of a Captn. Hammond.

	
   
   On 20 Feb. 1790 Maria Hammond of New York City wrote GW complaining that her husband, Thomas Hammond, a sea captain, had been captured by the British frigate Pomona in Oct. 1789 “on the Coast of Africa, his Vessel and Cargo seized and sold, and himself and pilot put in Irons and in that situation delivered to the Portugueze Governor of the Island of St. Jago, where they are now closely confined, and in the most deplorable situation.” Mrs. Hammond also enclosed a petition from her husband and the pilot of the ship, John Hilliard, complaining of their treatment. She requested GW’s intervention with the Portuguese (DNA: RG 59, Misc. Letters). At the president’s request Tobias Lear sent the petition to John Jay, 20 Feb., asking his opinion as to what procedures should be followed (DLC:GW). Jay apparently advised GW to make inquiries of Anseto Antone Freatz, the governor

	   

of St. Jago, Cape Verde Islands, for on 1 Mar. 1790, Lear wrote to him, explaining the circumstances of the capture of Hammond and the sloop Brothers and stating “that the reason assigned for this seizure was, that dollars were found on board the Sloop, which dollars, they say, were taken from wrecks” near the island of Bonavista. “The President is desireous to be informed of the reasons which gave occasion to the treatment which these people have received; and in case your Excellency should not think it consistant with your duty to release them from Confinement, that you would direct them to be treated with such a degree of benevolence as the nature of the Offences with which they stand charged may permit” (DNA: RG 59, Misc. Letters).



 


Wednesday 3d. Exercised on Horse-back between 9 and 11 Oclock.
 


Thursday 4th. Sat from 9 until half after 10 Oclk. for Mr. Trumbull.
The following Gentlemen dined here to day—viz.—The Vice-Presidt. Messrs. Langdon, Wingate, Dalton, Strong, Ellsworth, Schuyler, King, Patterson, Morris, McClay, Bassett, Henry, Johnson, Hawkins, Izard, Butlar & Few all of the Senate.


   
   According to an entry for this day in William Maclay’s diary, “it was a dinner of dignity. All the Senators were present and the Vice-President. I looked often around the company to find the happiest faces. . . . The President seemed to bear in his countenance a settled aspect of melancholy. . . . At every interval of eating or drinking he played on the table with a fork or knife, like a drumstick” (MACLAYCharles A. Beard, ed. The Journal of William Maclay: United States Senator from Pennsylvania, 1789–1791. 1927. Reprint. New York, 1965., 201).



 


Friday 5th. A very numerous company of Ladies & Gentlemen here this Evening.
 


Saturday 6th. Exercised in the Coach with Mrs. Washington and the Children and in the Afternoon walked round the Battery.
Received a letter from the Govr. of the Western Territory dated at the Rapids of Ohio giving an acct. of the State of Affairs in the Westn. Country.

	
   
   Arthur St. Clair was appointed governor of the Northwest Territory in 1787. His letter to GW from “the Rapids of the Ohio,” at present Louisville, Ky., has not been found. However, in a letter to GW, 1 May 1790, written from Cahokia in the Illinois Country, St. Clair stated: “In a Letter, which I had the honor to address to you from the Rapids of the Ohio, I mentioned the Information I had received respecting Mr. Morgan in that part of the Country” (DNA: RG 59, Territorial Papers, Northwest Territory). St. Clair’s earlier letter concerned the activities of George Morgan (1743–1810), member of the former Philadelphia trading firm of Baynton, Wharton, & Morgan. In 1789 Morgan actively engaged, with Spanish representative Don

Diego de Gardoqui, in a scheme to develop the Spanish settlement of New Madrid in what was then Spanish Louisiana and to entice Americans to settle there.



   
 


Sunday 7th. At home all day—writing letters on private business.
 


Monday 8th. Sent to both Houses of Congress the Resolves of the Delaware State to adopt and make part of the Constitution of the United States the amendments proposed by the General Government except the first article of the said amendments the consideration of which they postponed.

	
   
   A copy of Gov. Joshua Clayton’s letter to GW, 19 Feb. 1790, enclosing the resolution of the Delaware legislature, 28 Jan. 1790, is in DNA: RG 46, President’s Messages. For the amendments, see entry for 15 Feb. 1790.



 


Tuesday 9th. A good many Gentlemen attended the Levy to day; among whom were many members of Congress.
 


Wednesday 10th. Exercised on Horse-back between 9 and 11 oclock. On my return had a long conversation with Colo. Willet,

who was engaged to go as a private Agent, but for public purposes, to Mr. McGillivray principal chief of the Creek Nation. In this conversation he was impressed with the critical situation of our Affairs with that Nation—the importance of getting him & some other chiefs to this City—the arguments justifiable for him to use to effect this—with such lures as respected McGillivray personally & might be held out to him. His (Colo. Willits) going, was not to have the appearance of a Governmental act. He & the business he went upon, would be introduced to McGillivray by Colo. Hawkins of the Senate (from No. Carolina) who was a corrispondant of McGillivrays—but he would be provided with a Pass-port for him and other Indian chiefs if they inclined to make use of it; but not to part with it if they did not.
The letter from Colo. Hawkins to McGillivray was calculated to bring to his, & the view of the Crk. Nation the direful consequences of a rupture with the United States. The disposition of the General government to deal justly and honorably by them and the means by which they, the Creeks, may avert the calamities of War which must be brought on by the disorderly people of both nations, if a Treaty is not made & observed. His instructions relative to the principal points to be negotiated would be given to Colo. Willet in writing by the Secretary of War.

	
   
   colo. willet: For the government’s earlier negotiations with the Creek, see entry for 16 Nov. 1789. In a letter to GW, 15 Feb. 1790, concerning the government’s plan to bring Creek chief Alexander McGillivray to New York, Knox had suggested that a person be appointed to carry Sen. Benjamin Hawkins’s letter of invitation to McGillivray (see entry for 27 Jan. 1790). “The bearer of the letter ought to be a man of real talents and judgment. Although the ostensible object of his mission should be the charge of the letter, yet the real object should be much more extensive. He should be capable of observing the effects of the proposition, on the mind of Mr. McGillivray and the other Chiefs. . . . The objects therefore of the mission require an important character who although not invested with any apparently dignified public commission ought to have such private powers and compensation as would be a sufficient inducement to a performance of the intended service” (DLC:GW). The choice as emissary fell on Marinus Willett (1740–1830), an Antifederalist New York merchant and veteran of the French and Indian War and the Revolution. Willett’s mission proved successful. McGillivray found him “a Candid and Benevolent Character possessing abilitys but without Show or parade” and agreed to accompany him to New York (McGillivray to William Panton, 8 May 1790, CAUGHEYJohn Walton Caughey. McGillivray of the Creeks. Norman, Okla., 1938., 259–62).



 


Thursday 11th. A Letter from Arthur Campbell Esqr. of Washington County Virginia to the Secretary at War was put into my

hands by the latter containing the following information—the letter dated 6th. Feb. 90.
That half the Cherokee Nation wd. desire to remain Neutre in case of a war between the United States and the Creek Indians—viz.—Those in the Neighbourhood of Chota & all those which are called the Middle Settlements. The Towns on the Tennessee below Hiuassee, & those on the heads of the Caussa would aid the Creeks.
That from the Long Island in Holstein to the Junction of French Broad the Navigation is equal to that of Monongahela between the Mouth of Cheat & Pitsburgh. Below it it is exceeding good to where the River passes through Cumberland Mountain, a distance of about 150 Miles by Water. Here the River runs with great rapidity against a steep rock which forms its bank and makes a short turn & gives this place the name of the Whirl; the River here not being more than the 4th. of its common breadth above & below it is very deep but not dangerous with care.
That from this place the river moves with a gentle current Southerly near the foot of the Cumberland Mountn. on the West side for about 100 Miles (something Eastwardly of this distance the Mountain ends) then it begins to turn Northwardly 100 miles more to the upper end of the Muscle shoals.
That these Muscle shoals are gentle rapids for about 30 miles, and the difficulty lays in strangers missing the right Channel—the River being 2 Miles wide & full of small Islands.
That the Creek landing on the Tennessee, is about 80 Miles below the Whirl, from whence there is a good road to the Caussa, on the branches of which, and the Alibama river (both waters of the Mobile) most of the Upper Creeks live.
That below the Muscle shoals a Row boat of any size may ascend the river with almost the same facility it passes downwards.
That from Nashville to the lower settlements on Holstein the New road is computed 180 miles. Miro is the name of the District.
That from Nashville to the Muscle Shoals is 70 Miles.
That it is the upper Creeks generally, the Cherokees of the lower towns to wit Chickamaga, Nickgjack & Crows Town, that give annoyance to the Southern Settlements at Kentucky, the Path through the Wilderness, and the Holstein Settlements.
That the Miro District (which contains all the Cumberland Settlements) can raise 800 good Militia men—total number of Inhabitants may be abt. 4000 besides Slaves.
That Washington District in North Carolina contains 4000

Mila. and Washington District in Virginia about 2000 Do.—The two latter mostly in Holstein Valley.
That Kentucky District has betwn. Eight & 10,000 Men.
That in his opinion, a Regiment of Militia could be raised to go against the Southern Indians to serve one Campaign in Six weeks after the officers should receive orders for the purpose and that before the expiration of that time 560 Regular Troops could be enlisted to serve three years or better—call them Rangers. The light Infantry Companies & Troops of horse in the different western Counties might be ordered into Service agreeable to the existing Laws of Virga. Out of these a fine Ranging Regiment might be Enlisted.
That the Distances, as computed, from place to place are as follow—viz.


From
Lexington in Kentucky




To
Danville
30
Miles



Green River
60




Big Barren River
60




Red river Station
40




Nashville on Cumbd.
25




Muscle Shoals
70





    
285


From
Lexington to Crab Orchd.
40



To
Cumberland Gap
100




The Mouth of Hiwassee
70




Big Shoemac Town (Cherok.)
40




Creek Towns
60





    
310


From
Nashville to Holstein




To
Bledsoes Lick
30




Big Salt lick (Cumberd.)
30




Junction of the Holstein & Tennessee
100





    
160


From the Mouth of Holstein the direct way to the Creek Towns


To
Hiwassee old Town (Cherokees)
40




Big Shoemac
30




Upper Creeks on Caussa Waters
60





    
130


The following Gentlemen dined here to day—viz.
Mr. Read of the Senate, the Speaker, and following Gentlemen of the House of Representatives—viz.—Messrs. Gilman, Goodhue,

Aimes Wadsworth, Trumbull, Benson, Lawrence, Peter Muhlenberg, Wynkoop Vining, Carroll, Contee, Madison Page & Sumpter—also Judge Bedford and Mr. John Trumbull.

   
   
   Arthur Campbell (1743–1811) was born in Augusta County, Va., and was active in Indian fighting on the Virginia frontier until c.1777 when he moved to North Carolina and settled near the Holston River in what is now Washington County, Va. He soon became a leading land speculator and spokesman for frontier interests and served frequently in the North Carolina Assembly. He was involved as early as 1782 in the movement to separate the western part of North Carolina from the state and in the mid–1780s became a leading proponent of the State of Franklin. His letter to Knox has not been found.



   
   John Vining (1758–1802), a New Castle County, Del., attorney and a native of Dover, served in the Continental Congress 1784–86. Mr. Carroll is Daniel Carroll (1730–1796), cousin of Charles Carroll of Carrollton, who had been elected as a Federalist Representative to the First Congress. Benjamin Contee (1755–1815), a native of Prince George’s County, Md., served in the 3d Maryland Battalion during the Revolution, in the Maryland House of Delegates 1785–87, and in the Continental Congress 1788–89. Thomas Sumter (1734–1832) was born near Charlottesville, Va., but moved in 1765 to the area of Eutaw Springs, S.C. He had a notable military career during the Revolution both in the Continental Army where he held the rank of colonel and as a brigadier general in the South Carolina militia, operating with considerable success against Banastre Tarleton and Lord Rawdon after the British invasion of South Carolina. After the Revolution he founded Stateburg, S.C., and became heavily involved in canal ventures and land speculation. Sumter was a member of the South Carolina Ratifying Convention and was elected from South Carolina to the First Congress where he became a spokesman for South Carolina Antifederalists. Gunning Bedford, Jr. (1747–1812), a native of Philadelphia, graduated from Princeton in 1771, studied law in Philadelphia with Joseph Reed, and moved to Delaware shortly before the Revolution. He served in the Continental Congress 1783–85 and as attorney general of Delaware 1784–89. Bedford was a delegate to the Constitutional Convention in 1787 and to the Delaware Ratifying Convention the same year. In 1789 GW appointed him federal judge for the district of Delaware.



 


Friday the 12th. Exercised in the Post Chaise with Mrs. Washington from 10 Oclock till near 12.
Signed the Passport which was to be committed to Colo. Willet for Mr. McGillivray and other Chiefs of the Creek Nation of Indians, and other Papers necessary for his setting out on this business.
A Pretty numerous company of Visiters this evening to Mrs. Washington Levee.
 


Saturday 13th. Exercised about 11 Oclock with Mrs. Washington & the Children, in the Coach.
 



Sunday 14th. Went to St. Pauls Chapel in the forenoon. Wrote letters on private business afterwards.
 


Monday 15th. Received an Address from the Roman Catholics of the United States presented by Mr. Carroll of the Senate, Mr. Carroll & Mr. Fitzimmons of the House of Representatives, and many others, Inhabitants of the City of New York.
Received a letter from the Executive of the State of Pensylvania, by the hands of a Mr. Ryerson one of the Representatives of that State in Assembly, respecting the exposed state of the County of Washington. This letter I sent to the Secretary of War to be laid before Congress.
I also received from the Speaker of the Assembly of Pensylvania, an Act, adopting the Amendments to the Constitution as proposed by Congress, except the first article thereof.
And Mr. Few, Senator from the State of Georgia, presented me with the Copy of an Address from that State requiring to knw. when it would be convenient for me to receive it in form. Finding it out of the usual style—State politics being blended there with, I informed Mr. Few that as soon as I could make it convenient to receive it He should have notice thereof.

   
   
   roman catholics: The undated complimentary address was signed by Bishop John Carroll, representing the Roman Catholic clergy, and by Charles Carroll of Carrollton, Daniel Carroll, Thomas FitzSimons, and Dominick Lynch, in behalf of the Roman Catholic laity (DLC:GW). GW’s reply, also undated, is in MdBAd. executive of the state of pensylvania: Gov. Thomas Mifflin wrote GW “in Council” on 10 Mar. 1790, “transmitting to your Excellency a Letter which has been addressed to the Executive of this State by several very respectable Inhabitants of the County of Washington in Pennsylvania; in which they represent ‘that many mischiefs have taken place in that County for several years past from the hostile incursions of the Indians, and that from the present aspect of Indian affairs in the western and South western Countries, the same are likely to continue’ and request ‘the interposition of Council with the President’” (DLC:GW). Knox delivered the letters to the House of Representatives on 16 Mar. 1790, where they were read and ordered to lie on the table (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:329). The letters were delivered to GW by Thomas Ryerson, who represented Washington County in the Pennsylvania Assembly. The act of the Pennsylvania legislature, 10 Mar. 1790, ratifying ten of the proposed amendments to the Constitution, is printed, with accompanying documents, in DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:330–32. Pennsylvania failed to ratify the first two of the proposed amendments (see entry for 15 Feb. 1790). address: Presumably this is the address to the president drafted in the Georgia General Assembly 22 Dec. 1789 (DLC:GW). After the usual compliments to GW, the assembly complained of Creek incursions on Georgia’s frontiers. “On this subject we wish to be delicate; much has been already said—we have objected, and it has been contradicted; removed at a distance from the centre our actions have been liable to misrepresentation;

but we trust that by this time, they are better explained. In the meantime while our population has been checked and our agriculture diminished—the blood of our citizens has been spilled, our public resources greatly exhausted; and our frontiers still open to fresh ravages. The failure of the late negociations for a peace with the Creek nation and the circumstances which attended the same, are the best evidence of the necessity of our measures, and a proof of the late hostile dispositions of these People. . . . Another circumstance of additional calamity attendant on our being the south frontier of the Union, is the facility of our black people crossing the spanish line, from whence we have never been able to reclaim them. . . . We take this occasion of bringing this business into view, with a perfect reliance, that you will cause such discussions to be made, as shall be necessary to bring about a remedy.” Since Georgia was widely accused of provoking Indian retaliation by permitting settlement on Indian lands and by military excursions into Creek territory, GW’s undated reply was carefully noncommittal, promising only to “make such use of the powers vested in me by the constitution as may appear to me best calculated to promote the public good” (DLC:GW).



 


Tuesday 16th. Exercised on horseback between 10 & 12 Oclock. Previous to this, I was visited (having given permisn.) by a Mr. Warner Mifflin, one of the People called Quakers; active in pursuit of the Measures laid before Congress for emancipating the Slaves. After much general conversation, and an endeavor to remove the prejudices which he said had been entertained of the motives by which the attending deputation from their Society were actuated, he used Arguments to shew the immoralty—injustice and impolicy of keeping these people in a state of Slavery; with declarations, however, that he did not wish for more than a graduel abolition, or to see any infraction of the Constitution to effect it. To these I replied, that as it was a matter which might come before me for official decision I was not inclined to express any sentimts. on the merits of the question before this should happen.
The day being bad, not many Visiters attended the Levee. At it Mr. Smith of South Carolina presented the Copy of an Address from the Intendant and  of the City of Charleston, and was told that I would receive it in form on Thursday at 11 Oclock.


   
   Warner Mifflin (1745–1798), a prominent Quaker abolitionist, was born in Accomack County, Va. His father was a prosperous planter who held over 100 slaves; as a young man Mifflin became interested in the abolition movement and persuaded his father to free the family slaves. Although he generally eschewed political action, abstaining from voting on the ground that participation in government might be construed as support of slaveholding interests, he was instrumental in presenting a series of antislavery petitions to the Continental Congress during the Confederation (MIFFLINThe Defence of Warner Mifflin Against Aspersions cast on him on Account of his endeavours to promote Righteousness, Mercy and Peace, among Mankind. Philadelphia, 1796.; JONES [3]Rufus M. Jones. The Quakers in the American Colonies. London, 1911., 326). The journal of the House of Representatives for 11 Feb. 1790 notes

that “memorials of the people called Quakers, in their annual meetings, held at Philadelphia and New-York, in the year one thousand seven hundred and eighty-nine, were presented to the House and read, praying the attention of Congress in adopting measures for the abolition of the slave trade, and in particular in restraining vessels from being entered and cleared out, for the purposes of that trade.” On 12 Feb. the memorial was referred to a committee, together with a memorial from the Quakers’ New York meeting. The committee reported, 23 Mar., stating that Congress had no authority to interfere with the slave trade until 1808 when, as the Constitution provided, the trade would be abolished. Furthermore, the report continued, Congress had no authority to interfere with the states in matters concerning the slaves’ welfare, although the members “have the fullest confidence in the wisdom and humanity of the Legislatures of the Several States, that they will revise their laws from time to time, when necessary, and promote the objects mentioned in the memorials, and every other measure that may tend to the happiness of slaves.” The memorials and report met the fate of most other Quaker petitions on slavery; it was ordered that they “do lie on the table” (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:294–96, 316, 321, 333–37, 340–41). GW wrote David Stuart, 28 Mar., that the “memorial of the Quakers (and a very mal-apropos one it was) has at length been put to sleep, and will scarcely awake before the year 1808” (DLC:GW).



   
   The document transmitted by Sen. William Loughton Smith was “The address of the Intendant [Thomas Jones] and Wardens of the city of Charleston, South-Carolina,” dated in the city council 18 Feb. 1790, congratulating GW on his election as president (DLC:GW). GW’s undated reply is also in DLC:GW.



 


Wednesday 17th. Gave Mr. Few Notice that I would receive the Address of the Legislature of Georgia tomorrow at half after ten oclock.
Sent to both House[s] of Congress the Ratification of the State of Pennsylvania of the amendments proposed by Congress to the Constitution of the Union.
 


Thursday 18th. At half past 10 I received the address of the Legislature of Georgia—presented by Mr. Few the Senator & the 3 representatives of the State in Congress.
At 11 Oclock the Address from the Intendent and Wardens of the City of Charleston was presented by Mr. Smith.
The following Gentlemen dined here—viz—Messrs. Livermore, Foster, Patridge, Thatcher, Shirman, Fitzimmons, Hartley, Seney, Lee, Burke, Tucker, Baldwin, Jackson & Mathews of the Representatives in Congress and Mr. Otis Secretary of the Senate, and Mr. Beckley Clerk of the House of Representatives.
In the Evening (about 8 Oclk.) I went with Mrs. Washington to the assembly where there were betwn. 60 & 70 Ladies & many Gentlemen.



   
   address of the legislature of georgia: See entry for 15 Mar. 1790. Georgia’s three representatives were George Mathews, James Jackson, and Abraham Baldwin.



 


Friday 19th. Exercised on Horseback betwn. 9 and 11 Oclock.
Information being given by Mr. Van Berkel, that Mr. Cazenove just arrived from Holland, and of a principal Mercantile House there had letters for me which he wished to deliver with his own hands and requesting to know when he might be presented for that purpose. It was thought, before this should be done, it might be proper to know whether they were of a public nature, and whether he was acting in a public character. If so, then to let them come to me through the Secretary of State—if not, then for him to send them, that the purport might be known before he was introduced, which might be at the next Levee when he might be received & treated agreeably to the consequence he might appear to derive from the testimonial of the letters. It being conceived that etiquette of this sort is essential with all foreigners to give respect to the Chief Majestrate and the dignity of the Government, which would be lessened if every person who could procure a letter of introduction should be presented otherwise than at Levee hours in a formal manner.


   
   Theophile Cazenove (1740–1811) was born in Amsterdam and from 1763 to 1788 operated a leading brokerage firm in that city. Serious business reverses in the latter year led him to accept a commission as agent in the United States for a number of Dutch bankers, including Pieter Stadnitski & Son and Nicholaas and Jacob Van Staphorst, who were interested in the purchase of American securities and in investment in various American enterprises. In 1792 Cazenove was appointed agent in purchasing western lands for the six Dutch banking houses that banded together in 1796 as the Holland Land Company. Cazenove arrived in the United States early in 1790, carrying numerous letters of introduction to American financiers (see EVANS [3]Paul Demund Evans. The Holland Land Company. Buffalo, 1924. In Buffalo Historical Society Publications, vol. 28., 3–7).



 


Saturday 20th. Exercised in the Coach with Mrs. Washington and the Children.
 


Sunday 21st. Went to St. Pauls Chappel in the forenoon. Wrote private letters in the afternoon.
Received Mr. Jefferson, Minister of State about one Oclock.


   
   Shortly after his return to the United States in 1789 (see entry for 7 Oct. 1789), Jefferson received GW’s letter of 13 Oct. 1789 offering him the post of secretary of state (DLC: Jefferson Papers). Jefferson, who preferred to return to Paris, somewhat reluctantly indicated he was willing to serve, “but when I contemplate the extent of that office, embracing as it does the principal mass of domestic administration, together with the foreign, I cannot be insensible

   
of my inequality to it . . . my chief comfort will be to work under your eye, my only shelter the authority of your name, and the wisdom of measures to be dictated by you, and implicitly executed by me. . . . I do not see that the matters which have called me hither will permit me to shorten the stay I originally asked; that is to say, to set out on my journey Northward till the month of March. As early as possible in that month I shall have the

honor of paying my respects to you in New York” (Jefferson to GW, 15 Dec. 1789, DLC:GW). For the circumstances of Jefferson’s acceptance, see JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:169–70; GW to Jefferson, 21 Jan. 1790, DLC: Jefferson Papers; Jefferson to GW, 14 Feb. 1790, DNA: RG 59, Misc. Letters. Jefferson left Virginia early in March and arrived in New York today.



 


Monday 22d. Sat for Mr. Trumbell for my Picture in his Historical pieces—after which conversed for more than an hour with Mr. Jefferson on business relative to the duties of his office.
 


Tuesday 23d. A full, & very respectable Levee to day—previous to which I had a conversation with the Secretary of State on the following points, viz—
First, with respect to our Captives in Algiers, in which, after detailing their situation—the measures he had taken for their relief and the train in which the business was in by means of a Genl.  who is at the head of a religious society in France whose practice it is to sollicit aids for the relief of the unfortunate Christians in captivity among the Barbarians, it was concluded betwn. us, that it had better remain in that train a while longer. This person had been authorised to go as far as about £150 Sterlg. each, for the ransom of our Captives; but the Algerines demanding a much larger sum it was conceived that acceding to it might establish a precedent which would always operate and be very burthensome if yielded to; and become a much stronger inducement to captivate our People than they now have, as it is more for the sake of the ransom than for the labour, that they make Slaves of the Prisoners. Mr. Short was to be written to on this Subject, and directed to make enquiry of this General  what his expectations of redemption are at present.
Second—He is of opinion, that excepting the Court of France, there is no occasion to employ higher grades in the Diplomatic line than Chargé des affaires; and that these, by the respectibility of their appointments, had better be at the head of their grade, than Ministers Plenipotentiaries by low Salaries at the foot of theirs. The reason of the distinction, in favor of a Minister Plenipo at Versailles, is, that there are more Ambassadors at that Court than any other and therefore that we ought in some measure to approximate our Representative and besides, its being a Court with which we have much to do.
Third—With respect to the appointment of Consels he refers to a letter on the nature of this business—the places where necessary—and the characters best entitled to appointmts. which he

had written on the Subject, while in France, to the Secretary of Foreign affairs.
Fourth—That it might be advisable to direct Mr. Charmichael to Sound the Spanish Ministry with respect to the obstacles which had hitherto impeded a Commercial Treaty to see if there was any disposition in them to relax in their Territorial claims & exclusive right to the Navigation of the River Missisipi.

   
   
   first: The Algerian captives were the 21 officers and men of two American ships—the Maria out of Boston and the Dauphin out of Philadelphia—that had been captured by Algerian corsairs off the coast of Africa in 1785. Fearing that the seamen, already held as slaves in Algiers, might be sold south into the interior of Africa, the United States government made several unsuccessful attempts to ransom them during the Confederation (ASP, Foreign Relations,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:100–104). By Dec. 1788 six of the captives were dead (Thomas Jefferson to Père Chauvier, 27 Dec. 1788, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:395–97). Père Chauvier was the “Général et Grand Ministre” of the Order de La Sainte Trinité de la Redemption des Captifs, usually called the Mathurins. In 1786–88, while he was United States minister to France, Jefferson had discussed with members of the order the possibility that they might assist in redeeming the prisoners, and in Dec. 1788 he opened negotiations with Père Chauvier (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:401–2). A recapitulation of Jefferson’s efforts on behalf of the captives is in his “Report on American Captives in Algiers,” 28 Dec. 1790 (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 18:430–36).



   
   William Short (1759–1849), a native of Surry County, Va., and a 1779 graduate of the College of William and Mary, accompanied Thomas Jefferson to Paris in 1784 where he served as his secretary and later as secretary of legation. When Jefferson returned to the United States, Short was left to represent the United States in France with the rank of chargé d’affaires (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 2:8–9).



   
   second: GW was undoubtedly concerned with Jefferson’s opinion on diplomatic appointments because of discussion aroused by a bill for “providing the means of intercourse between the United States and foreign nations” (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:269). Introduced in Jan. 1790, the bill (House Bill No. 35) had engendered extensive and sometimes acrimonious debate on the appointment of American diplomats abroad and the manner in which they were to be paid. The bill involved constitutional questions as to whether the president should determine the rank and emoluments for diplomatic appointments or whether this was to be a function of Congress as had been the case during the Confederation (Annals of CongressJoseph Gales, Sr., comp. The Debates and Proceedings in the Congress of the United States; with an Appendix, Containing Important State Papers and Public Documents, and All the Laws of a Public Nature. 42 vols. Washington, D.C., 1834–56., 1st Cong., 2d sess., 1004–5, 1113, 1118–30, 1526; MACLAYCharles A. Beard, ed. The Journal of William Maclay: United States Senator from Pennsylvania, 1789–1791. 1927. Reprint. New York, 1965., 248). On 31 Mar. 1790 “the committee to whom was re-committed the bill ‘providing the means of intercourse between the United States and foreign nations,’ presented an amendatory bill to the same effect, which was received and read the first time” (House Bill No. 52). See DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:351. Debates in the House and Senate on the amended bill dragged on until the passage of “An Act providing the means of intercourse between the United States and foreign nations” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 128 [1 July 1790]).



   
   third: Jefferson’s letter to John Jay, 14 Nov. 1788, detailed Jefferson’s views on a consular establishment and suggested individuals who might fill consular posts in France (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:56–66).




   
   William Carmichael (c.1738–1795), of Queen’s County, Md., served in the Continental Congress 1778–79 and as John Jay’s secretary in Spain in 1779. In Sept. 1789 GW appointed him chargé d’affaires in Madrid.



 


Wednesday 24th. Prevented from Riding by the unfavourableness of the Weather.
 


Thursday 25th. Went in the forenoon to the Consecration of Trinity Church, where a Pew was constructed, and set apart for the President of the United Sts.
Received from the Senate their opinion and advice on the Papers which had been submitted to them respecting the Incroachments on the Eastern boundary of the United States, and the disputes consequent thereof.
And from a Comee. of Congress two Acts—one for establishing the mode for uniformity in Naturalization of Foreigners—the other Making appropriations for the support of Government for the year 1790. By this last was Grantd.


dollrs. Cents



141,492.73
for the Civil list


155,537.72
War Department


96,979.72
Invalid Pensions


10,000.   
President—for Contingent Services of Governmt.


147,169.54
For demands enumerated by the Secrety. of the Treay. on wch. the light Ho. on Cape Henry is includd.


120.   
To Jehoiakim McToksin


96.   
James Mathers


96.   
Gifford Dally.


551,491.71
Total amount.


The following Company dined here to day—viz—
The Chief Justice Jay & his Lady Genl. Schuyler & his Lady, the Secretary of the Treasury & his Lady, the Secretary of War & his Lady & Mrs. Greene The Secretary of State (Mr. Jefferson) Mr. Carroll & Mr. Henry of the Senate Judge Wilson, Messrs. Madison & Page of the Ho. of Representatives, and Colo. Smith Marshall of the District.


   
   trinity church: See entry for 4 Oct. 1789. The Senate referred GW’s letters of 9 and 18 Feb. (see entry for 18 Feb. 1790) concerning British encroachment on the northeast boundary of the United States to a Senate committee for consideration. The committee reported, 9 Mar., and on 24 Mar. the

Senate advised that steps be taken to settle the boundary line with Britain as soon as possible, that it should be suggested to the British court that if the dispute could not be otherwise settled, a joint commission should be appointed to consider the matter, and that testimony as to the location of the St. Croix River be collected in anticipation of discussions between the two powers (Annals of CongressJoseph Gales, Sr., comp. The Debates and Proceedings in the Congress of the United States; with an Appendix, Containing Important State Papers and Public Documents, and All the Laws of a Public Nature. 42 vols. Washington, D.C., 1834–56., 1st Cong., 2d sess., 983, 984–85, 989, 994). two acts: 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 103–4 (26 Mar. 1790). Section 6 of the 1790 Appropriations Act provided the above sums for “Jehoiakim M’Toksin, in full compensation for his services as an interpreter and guide in the expedition commanded by Major-general Sullivan, in the year one thousand seven hundred and seventy-nine,” and for Mathers and Dalley “for services during the late recess of Congress” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 104–6 [26 Mar. 1790]).



 


Friday 26th. Had a further Conversation with the Secretary of State on the subject of Foreign appointments, and on the Provision which was necessary for Congress to make for them—the result of which was that under all circumstances it might be best to have Ministers Plenipy. at the Courts of France and England (if any advances from the latter should be made) And Chargés des Affaires in Spain & Portugal—Whether it might be necessary to send a Person in this character to Holland—one in the character of Resident—or simply a person well Skilled in commercial matters in any other character being questionable; nothing finally was decided—but it was concluded that the Secretary’s information to a Committee of Congress with whom he was to converse on the subject of the Provision to be made, that the Salaries allowed to our Diplomatic characters was too low—that the Grades which wd. be fixed on, to transact our Affairs abroad would be as low as they cd. be made without giving umbrage that therefore, about 36,000 dollrs. might answer as a provision for the characters to the Courts before named—or that it might take forty nine or 50,000 dollars if it should be found that the lower grades will not answer.
The company this evening was thin, especially of Ladies.


   
   foreign appointments: See entry for 23 Mar. 1790.



 


Saturday 27th. Exercised in the Coach with Mrs. Washington and the Children.
 


Sunday 28th. Went to St. Pauls Chapel in the forenoon.
 


Monday 29th. Exercised on Horseback in the forenoon and called at Colo. Walton Whites.
 



Tuesday 30th. Exercised in the Post Chaise with Mrs. Washington.
The Company at the Levee to day was numerous & respectable.
 


Wednesday 31st. Exercised on Horseback.
